DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the polygonal cross section" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 13-14, 16, 18, 21-23, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyun et al. (US 10,517,453 B2).
Regarding Claim 13, Hyun (Fig. 3) discloses A vacuum cleaner comprising: a suction source operable to generate an airflow; a first stage cyclonic separator (101) configured to separate debris from the airflow, the airflow rotatable about a first stage separator axis in the first stage separator (101) to separate the debris from the airflow, the first stage cyclonic separator (101) including a wall (110) surrounding the first stage separator axis, and a rib (112) extending along the first stage separator axis and projecting towards the first stage separator axis from the wall (110, see Col. 9, lines 14-18) along a rib tip line; a second stage cyclonic separator (120) downstream from the first stage cyclonic separator (101), the second stage cyclonic separator (120) configured to separate debris from the airflow; a first stage collector (103) configured to receive debris from the first stage cyclonic separator (101); and a second stage collector (104) configured to receive the debris from the second stage cyclonic separator (120), the second stage collector (104) being within the first stage collector (103), the second stage collector (104) having a cross section taken normal to the first stage separator axis that includes a plurality of vertices (the second stage collector of Hyun is a round/circular shape. See Fig. 5. Under a broadest reasonable interpretation of the instant claim language, the second collector of Hyun has a plurality of vertices because a circle has an infinite number of vertices, wherein every point on a circle is an extreme point), wherein a vertex line (an imaginary line, extending radially from the center or the second collector, and intersecting a point on the second collector that 
Regarding Claim 14, Hyun discloses the vacuum cleaner of Claim 13, as previously discussed above, wherein the cross section of the second stage collector (104) has at least three vertices. Under a broadest reasonable interpretation of the instant claim language, the second collector of Hyun has a plurality of vertices because a circle has an infinite number of vertices, wherein every point on a circle is an extreme point.
Regarding Claim 16, Hyun, as modified, discloses the vacuum cleaner of Claim 13, as previously discussed above, further comprising a shroud (Hyun, 125) forming a passageway between the first stage cyclonic separator (Hyun, 101) and the second stage cyclonic separator (Hyun, 120), wherein the first stage cyclonic separator (Hyun, 101), the second stage cyclonic separator (Hyun, 120), the shroud (Hyun, 125) , the first stage collector (Hyun, 103), and the second stage collector (Hyun, 104) are parts of a dust separator assembly (Hyun, 100), the dust separator assembly having an inlet end (111) and a collection end (Hyun, bottom of the body 110), wherein the second stage collector (Hyun, 120) extends between the shroud (Hyun, 125) and the collection end (Hyun, bottom of the body 110) of the dust separator assembly.
Regarding Claim 18
Regarding Claim 21, Hyun discloses the vacuum cleaner of Claim 13, as previously discussed above, wherein the vacuum cleaner further comprises a shroud (Hyun, 125), and wherein the first stage cyclonic separator (Hyun, 101), the second stage cyclonic separator (Hyun, 120), the first stage collector (Hyun, 103), and the second stage collector (Hyun, 104) are parts of a dust separator assembly (Hyun, 100), the dust separator assembly having an inlet end (Hyun, 111) and a collection end (Hyun, 133), wherein the shroud (Hyun, 125) forms an air passageway between the first stage cyclonic separator (Hyun, 101) and the second stage cyclonic separator (Hyun, 120), the shroud (Hyun, 125) including a skirt (Hyun, 123) with a surface proximal the collection end (Hyun, 133) of the dust separator assembly (Hyun, 100), the rib (Hyun, 112) projecting from the collection end (Hyun, 133) to a position between the collection end (Hyun, 133) and the surface defining a void between the surface and the rib (Hyun, 112). See Hyun, Fig. 5.
Regarding Claim 22, Hyun discloses the vacuum cleaner of Claim 13, as previously discussed above, further comprising a cylindrical housing (Hyun, 110) that surrounds the first stage separator axis, the cylindrical housing including the first stage cyclonic separator (Hyun, 101) and the first stage collector (Hyun, 103).
Regarding Claim 23, Hyun discloses the vacuum cleaner of Claim 13, as previously discussed above, wherein the second stage collector (Hyun, 104) is positioned centrally within the first stage collector (Hyun, 103). See Hyun, Fig. 3.
Regarding Claims 30, Hyun, meets the limitations as best understood, as applied above to Claim 13. Hyun meets the limitation of comprising of “a single rib”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hyun or, in the alternative, under 35 U.S.C. 103 as obvious over Hyun.  
Regarding Claim 19, Hyun discloses the vacuum cleaner of Claim 13, as previously discussed above, further comprising a shroud (Hyun, 125) forming a passageway between the first stage cyclonic separator (Hyun, 101) and the second stage cyclonic separator (Hyun, 120), the shroud including a skirt (Hyun, 123), wherein a gap is defined between the skirt and the wall (see Hyun, Fig. 3), wherein the rib (Hyun, 112) includes a rib tip, the rib tip being closest to the first stage separator axis, 
Regarding Claims 31, Hyun, meets the limitations as best understood, as applied above to Claim 19.
Claims 24-29 and 32-36 are rejected under 35 U.S.C. 103 as obvious over Hyun.
Regarding Claim 24, Hyun discloses the vacuum cleaner of Claim 13, wherein in a plane normal to the first stage separator axis, a first circle bounded by interior surfaces of the first stage collector (Hyun, 103) has a first diameter (See Hyun, Fig. 3) and a second circle bounded by interior surfaces of the second stage collector (Hyun, 104) has a second diameter (see Hyun, Fig. 3).
Hyun, as modified, does not explicitly disclose the relative size of the first stage collector to the second stage collector, wherein the second diameter is between 20% and 50% of the first diameter.
However, claim limitations relating to selection of size and proportion, through routine experimentations, which does not modify the operation of the device, nor 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Hyun, wherein the second diameter is between 20% and 50% of the first diameter, as an obvious matter of design choices, achieving the same results, requiring routine experimentation with predictable results, for the purpose of optimizing the effectiveness of removing debris particles from the air. It is further noted that the specification does not demonstrate any evidence of criticality or unexpected results achieved by the recited claim limitations regarding the relative size of the first stage collector to the second stage collector.
Regarding Claims 25, Hyun, meets the limitations as best understood, as applied above to Claims 13 and 21, further comprising of a void between the surface of the skirt and the rib, the void defining a length between the surface of the skirt and the rib in a direction parallel to the first stage separator axis.
Hyun does not explicitly disclose wherein the length of the void is between 0% and 200% of the rib dimension.
However, claim limitations relating to selection of size and proportion, through routine experimentations, which does not modify the operation of the device, nor produce unexpected results, does not establish patentability over the prior art.  See MPEP 2144.04.IV.A-B.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Hyun, wherein the length of the void is between 0% and 200% of the rib dimension, as an obvious matter 
Regarding Claims 26, Hyun, as modified, meets the limitations as best understood, as applied above to Claim 25.
Hyun, as modified, does not explicitly disclose wherein the length of the void is between 25% and 125% of the rib dimension.
However, claim limitations relating to selection of size and proportion, through routine experimentations, which does not modify the operation of the device, nor produce unexpected results, does not establish patentability over the prior art.  See MPEP 2144.04.IV.A-B.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Hyun, wherein the length of the void is between 25% and 125% of the rib dimension, as an obvious matter of design choice, achieving the same results, requiring routine experimentation with predictable results, for the purpose of optimizing the effectiveness of removing debris particles from the air. It is further noted that the specification does not demonstrate any evidence of criticality or unexpected results achieved by the recited claim limitations regarding the relative size of the void to the rib dimension.
Regarding Claims 27
Regarding Claims 28, Hyun, as modified, meets the limitations as best understood, as applied above to Claim 27.
Hyun, as modified, does not explicitly disclose wherein the rib dimension is between 0% and 50% larger than the gap between the wall and the skirt.
However, claim limitations relating to selection of size and proportion, through routine experimentations, which does not modify the operation of the device, nor produce unexpected results, does not establish patentability over the prior art.  See MPEP 2144.04.IV.A-B.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Hyun, wherein the rib dimension is between 0% and 50% larger than the gap between the wall and the skirt, as an obvious matter of design choice, achieving the same results, requiring routine experimentation with predictable results, for the purpose of optimizing the effectiveness of removing debris particles from the air. It is further noted that the specification does not demonstrate any evidence of criticality or unexpected results achieved by the recited claim limitations regarding the relative size of the gap to the rib dimension.
Regarding Claims 29, Hyun, as modified, meets the limitations as best understood, as applied above to Claim 28.
Hyun does not explicitly disclose wherein the rib dimension is between 15% and 35% larger than the dimension of the gap.
However, claim limitations relating to selection of size and proportion, through routine experimentations, which does not modify the operation of the device, nor 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Hyun, wherein the rib dimension is between 15% and 35% larger than the dimension of the gap, as an obvious matter of design choice, achieving the same results, requiring routine experimentation with predictable results, for the purpose of optimizing the effectiveness of removing debris particles from the air. It is further noted that the specification does not demonstrate any evidence of criticality or unexpected results achieved by the recited claim limitations regarding the relative size of the gap to the rib dimension.
Regarding Claims 32, Hyun, as modified, meets the limitations as best understood, as applied above to Claims 25, and 30-31.
Regarding Claims 33, Hyun, as modified, meets the limitations as best understood, as applied above to Claims 26, and 30-32.
Regarding Claims 34, Hyun, as modified, meets the limitations as best understood, as applied above to Claims 27, and 30-33.
Regarding Claims 35, Hyun, as modified, meets the limitations as best understood, as applied above to Claims 28, and 30-34.
Regarding Claims 36, Hyun, as modified, meets the limitations as best understood, as applied above to Claims 29, and 30-35.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record, Hyun, Speke, and Conrad, does not disclose, nor would it have been obvious to modify the disclosure of Hyun to further comprise of, a polygonal cross section of the second stage collector being square; and wherein a vertex line extends between a vertex of the plurality of vertices and the first stage separator axis, and wherein the rib tip line and the vertex line are aligned with each other such that the rib is aligned with the vertex, in combination with the other recited limitation of presently amended Claim 15.
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-36 have been considered but are moot because the new ground of rejection does not rely on any reference (or combination thereof) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Conrad et al. (US 6,312,594 B1) See Fig.’s 12-20.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272.  The examiner can normally be reached on M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723